DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (hereinafter referred to as “Ye”, US 2014/0140385) in view of Kenyon (US 10,305,704), and further in view of Delshadpour et al. (hereinafter referred to as “ Deshadpour, US 2020/0409444).

Ye does not expressly teach a linear driver configured to receive the retimed signal and output a recovered signal.
 Kenyon further teaches a retiming method and/or apparatus, comprising: a DFE, a retime/CDR, wherein the output of the retime is received by a driver (Figs. 1 and 10).
It would have been obvious to one of ordinary skill in the art to output a recovered signal using a driver that receives the retimed signal in order to output and deliver the recovered signal for further processing.
Delshadpour further teaches a retiming method and/or apparatus comprising: outputting a recovered signal using a linear driver (Figs. 1A and 1B, LD 40 and 70, paragraphs [0031] and [0032]).
It would have been obvious to one of ordinary skill in the art to use a linear driver to output the recovered signal in order to drive the retimed signal to a connected device for further processing.
As to claim 8, Ye further teaches that the retime is configured to be placed after a channel (Fig. 1, paragraph [0003]).
As to claim 11, Ye teaches an apparatus, comprising: an equalization circuit coupled to an input (Fig. 1, Feedback filter 60 and subtractor 10); a clock recovery .
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kenyon, further in view of Delshadpour, and further in view of Craddock et al. (hereinafter referred to as “Craddock”). 
As to claim 2, Ye, Kenyon, and Delshadpour do not expressly teach that the S/H circuit is further configured to preserve a voltage of the equalized signal in the retimed signal.
Craddock further teaches that S/H circuit is configured to preserve a voltage of the equalized signal in the retimed signal (paragraphs [0046] and [0048]).
It would have been obvious to one of ordinary skill in the art that the S/H circuit preserve a voltage of the equalized signal in the retimed signal preserve a voltage of the equalized signal in the retimed signal for a holding period to be used to generate a recovered signal.
As to claim 3, Ye, Kenyon, and Delshadpour do not expressly teach that the S/H circuit is further comprises a first track and hold  (T/H) circuit and a second T/H circuit.
Craddock further teaches that the S/H circuit comprises first and second T/H circuits (paragraphs [0046] and [0048]). It is noted that, given the claim its broadest reasonable interpretation, the first and second T/H circuits are the same.
It would have been obvious to one of ordinary skill in the art that the S/H circuit comprises a T/H circuit in order to sample or track the equalized signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hossain et al., US 2016/217872, Fig. 7C, paragraph [0044]
Chiang et al., US 2019/0044760, Figs. 3-5
Wang et al., US 9,100,555, Fig. 2
Lin et al., US 8,548,110, Figs. 1 and 7
Ekkizogloy et al., US 2009/0182531, Fig. 2A
Li et al., US 9,935,839, Fig. 1, abstract
Kalogerakis et al., US 2015/0180587, Fig. 1A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632